Citation Nr: 0725595	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1975.  Service in Vietnam and award of the Bronze Star Medal 
with Oak Leaf Cluster is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for the 
disabilities claimed above.  The veteran disagreed and timely 
appealed.

Issues not on appeal

The September 2002 rating decision also denied service 
connection for balance problems and for teeth and gum 
problems.  In his October 2002 notice of disagreement, the 
veteran only raised the issues of his entitlement to service 
connection for PTSD and a skin disorder.  The only issues on 
appeal are those listed above.


FINDINGS OF FACT

1.  A preponderance of the medical and other competent 
evidence of record supports a conclusion that the veteran 
does not have a diagnosis of PTSD.

2.  A preponderance of the medical and other competent 
evidence of record supports a conclusion that the veteran's 
current psychiatric disorder is unrelated to his military 
service.

3.  A preponderance of the medical and other competent 
evidence of record supports a conclusion that the veteran 
does not suffer from a chronic skin disorder.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304(f) 
(2006).

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides, is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a psychiatric 
disability, to include PTSD; and for a "skin rash" 
(evidently herpes zoster) which he claims is due to exposure 
to Agent Orange.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues will then be 
analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letters dated March 2002 and 
December 2006 that to support his claim, the evidence must 
show:

1.  An injury in military service or a disease that 
began in or was made worse during military service, 
or that there was an event in service which caused 
injury or disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.  See pages 1 and 2; and, page 7, 
respectively.

The March 2002 letter further informed the veteran 
specifically of evidence that would be required to 
support his claim for PTSD and the disorders he claimed 
were caused by exposure to Agent Orange.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  


The Board also notes that the veteran was informed in the 
December 2006 letter s follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the December 15, 2006 VCAA letter, page 3.  This 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not at 
issue.  The veteran's claims were denied because of lack of 
evidence of elements (2) and (3).  As noted above, the 
veteran has received proper notice of those crucial elements.  
Because the RO denied service connection to the veteran's 
claims, the lack of notice of elements (4) and (5) has no 
prejudicial effect on the veteran's claim.  

In any event, the veteran was specifically informed of 
elements (4) and (5) in the December 2006 letter.  The Board 
finds the veteran received proper notice pursuant to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and reports of 
VA treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in June, August and November 2003, and October 2006.  Neither 
the veteran nor his representative has identified any further 
evidence he believes would sustain his claim.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization.  The veteran has not indicated that he wanted a 
hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).



Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial comment

The Board observes that the veteran has focused his appeal to 
the issue of his entitlement to service connection for PTSD.  
See the veteran's January 2004 statement, which was  accepted 
as his substantive appeal.  However, because of the medical 
diagnoses of record, which as explained below do not support 
a finding that the veteran in fact has PTSD, this case has 
been developed by the RO on the basis of the veteran's 
entitlement to service connection for a psychiatric 
disability,  to include PTSD.  For the sake of completeness, 
and because the regulations concerning service connection for 
PTSD vary somewhat from the general regulations, the Board 
will address as sub-issues the both matter of the veteran's 
entitlement to service connection for PTSD and his 
entitlement to service connection for a psychiatric 
disability other than PTSD.

PTSD

As noted above, in order to receive service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2006).

With respect to the first element, the RO denied the 
veteran's claim for PTSD because the evidence did not show 
that he had PTSD; rather, recent diagnoses showed anxiety 
disorder, not otherwise specified (NOS) and recurrent major 
depression.  See, e.g., the December 2006 supplemental 
statement of the case.

There is certain evidence of record which is at least 
suggestive of the presence of PTSD.  The veteran's initial 
claim was supported by an assessment by A.T., a licensed 
social worker, who noted in a February 2002 evaluation that 
the veteran reported "on-going PTSD symptoms."  The 
February 2002 report, which was not prepared by  physician or 
a psychologist, did not diagnose the veteran with PTSD and 
did not indicate how the veteran's condition fit within the 
DSM-IV criteria.  
It merely stated that the veteran's symptoms were consistent 
with PTSD.

A March 2002 letter from Dr. S.P, M.D., stated that the 
veteran was seen in his office on March 7, 2002, and that the 
veteran was started on a medication for "posttraumatic 
stress syndrome."  There is no description of the veteran's 
symptoms or history, and there is no analysis of how the 
veteran's condition fits within the DSM-IV criteria.

A March 2003 letter from S.W., LCSW, indicates that the 
veteran "still struggles with post-traumatic stress with 
both nightmares and memories that cause him some distress."  
Again, the March 2003 letter does not formally diagnose the 
veteran with PTSD and does not indicate how the veteran's 
condition fits within DSM-IV criteria.  

Weighing against this evidence are more recent, and more 
thorough, medical opinions.

The veteran was evaluated on several occasions by VA 
examiners.  The first examination, completed in June 2003, is 
of two parts.  The record indicates that the veteran was 
first seen by VA examiner J.D., Ph.D., who stated that 
"panic symptoms appear to be predominant but there are 
related PTSD symptoms."  The veteran was next seen by VA 
examiner A.G., M.D., who, after examining the veteran, 
diagnosed the veteran with anxiety disorder, NOS (not 
otherwise specified), and major depression, recurrent.  Dr. 
A.G. also stated that "it appears that he [the veteran] does 
have some symptoms of PTSD at the present time but not full 
symptoms of it."  Taken together, this examination report 
indicates that although the veteran had some PTSD symptoms, 
he did not have PTSD but 
anxiety disorder and major depression

In August 2003 the veteran and his medical record were 
examined by VA examiner E.S.  The August 2003 diagnosis was 
"chronic recurrent depressive disorder."  E.S. stated that 
the veteran did not meet DSM criteria for stressors; the 
veteran's exposures to "horrors of war have been largely 
tangential and vicarious," and the veteran "knows about 
many tragedies but was not directly a participant" in those 
events.  

In October 2006 the veteran was examined and his file was 
reviewed by VA examiner R.S., Ph.D.  Dr. R.S. diagnosed the 
veteran with adjustment disorder with mixed anxiety and 
depressed mood.  The examiner specifically stated that the 
veteran did not meet DSM-IV criteria for a diagnosis of PTSD.  
In particular, the examiner stated that "there does not 
appear to have been significant distress or impairment in 
social/occupational or other areas of functioning. . . . At 
this time it seems that a better description vet's 
presentation [is] adjustment disorder given the stressors 
that have occurred in the past 2-3years."  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

After having carefully considered the matter, the Board is of 
the opinion that the recent VA examination reports which have 
been described above are more probative than those earlier 
comments of the social workers and Dr. A.G. The VA 
examinations are based on a review of the service and post 
service records, as well as an examination of the veteran.  
This provided a fully informed opinion which describes 
symptomatology and how it does not meet DSM-IV criteria.  In 
contrast, Dr. A.G. and the social workers did not specify how 
they came to the conclusion that the veteran suffered from 
PTSD, or how his symptoms meet the criteria for PTSD as 
specified by the DSM-IV.  

Moreover, the October 2006 VA examiner gave specific reasons 
why PTSD was not an appropriate diagnosis.  Chief among those 
reasons was that he veteran's psychiatric problems were of 
recent onset and appeared to related to factors which 
occurred much later than his military service.  In the 
October 2006 VA examiner's report, she stated:

At this time his sxs [symptoms] seem more closely 
related to pending divorce, recent death of father-in-
law and son-in-law, recent job lay-off and problems 
related to illegal activities of neighbors in his 
neighborhood.

The recent VA opinions to the effect that the veteran's 
correct diagnosis was anxiety and depression, not PTSD, and 
in particular the point made of the October 2006 VA examiner 
to the effect that the veteran's psychiatric problems stemmed 
from recent events, appears to be congruent with the 
veteran's medical history, which contains no reference to 
mental problems until he filed his claim for service 
connection in February 2002. 

Because the competent medical evidence indicates the veteran 
does not suffer from PTSD, the first element of 38 C.F.R. 
§ 3.304(f) is not met, and service connection for PTSD is not 
warranted on that basis.

Other psychiatric disorders

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), examiners have diagnosed the 
veteran with "adjustment disorder with mixed anxiety and 
depressed mood," "chronic recurrent depressive disorder," 
and "anxiety disorder, NOS, and major depression, 
recurrent."  Element (1) is satisfied.

With regard to element (2), there is no evidence that the 
veteran suffered from any psychiatric disorder during 
service.  The evidence of record includes the veteran's 
service medical records, and none of the entries in those 
records indicates the veteran ever complained of or was 
treated for psychological conditions of any kind during 
service.  Moreover, a December 1976 report of medical history 
filled out by the veteran indicates that he did not report 
any such condition.    

The first indication in the record of any mental health 
condition did not appear until February 2002,  the month of 
the social worker's comment and the month the veteran filed 
his initial claim for service connection.  This was many 
years after the veteran's release from active duty in July 
1975.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

For those reasons, the Board finds that element (2), in-
service disease or injury, is not satisfied.  The claim fails 
on that basis alone.

With respect to element (3), although several examiners have 
somewhat vaguely mentioned "military trauma" as one source 
of the veteran's current psychiatric disability, the 
evidence, which has been discussed above in connection with 
the PTSD aspect of the claim, supports the proposition that 
the veteran's psychiatric problems are of recent onset and 
related to recent events, such as a death in his family, 
marital strife, and crime in his immediate neighborhood.  
There is not of record a specific medical nexus opinion which 
serves to link the veteran's currently diagnosed anxiety and 
depression with his military service decades earlier.  On the 
contrary, as discussed above the October 2006 VA examiner 
clearly indicated that the veteran's recent mental problems 
are related to recent post-service events. 

For those reasons, the Board finds that element (3) is also 
not satisfied.

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim.  Service connection for a psychiatric condition to 
include PTSD is not warranted.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

Relevant law and regulations

The relevant law and regulations regarding service connection 
in general and the standard of review have been stated above 
and will not be repeated here.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be presumptively service connected.  
See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) 
(2005).  These diseases include chloracne.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2005).

Analysis

Taking Hickson element (2), in-service disease or injury, 
first, there is no evidence of any chronic dermatological 
disorder in service.  Indeed, a December 1976 report of 
medical history filled out by the veteran indicates that he 
did not report any such condition.  With respect to injury, 
the evidence clearly establishes that the veteran served in-
country in Vietnam.  Thus, the veteran is presumed to have 
been exposed to herbicides in Vietnam, and element (2) is 
met.  

However, with respect to element (1), the medical evidence of 
record indicates that the veteran does not have a chronic 
skin disorder.  There are of record no medical records 
diagnosing a skin disorder.  There are some passing 
references to a history of "shingles" [herpes zoster] in 
the VA psychiatric records.  See,  e.g., the June 2003 
examination report.  However, there appears to have been no 
recent diagnoses or treatment of any skin disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].    

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  Thus, without a current disability, the 
veteran's claim fails.

With respect to the last element, medical nexus, in the 
absence of a current disability, there can be no medical 
nexus, either presumptively based on Agent Orange exposure or 
directly via Combee.  Thus, the veteran's claim fails for 
that reason as well.

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a skin 
disorder.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service connection for a skin disorder,  to 
include as due to herbicide exposure, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


